On motion of plaintiff in error we granted a rehearing, and now its counsel urges that the case cited in our *Page 56 
opinion, Atlantic Ins. Co. v. Manning, 3 Colo. 224, in so far as it holds that under an allegation of performance of a contract on his part a plaintiff may prove a waiver of such performance, has been overruled. He cited three cases which seem to us pertinent.
The first is Gillette v. Young, 45 Colo. 562, wherein it is stated, on page 566, 101 Pac. 766, that the rule in Colorado requires that waiver be pleaded. It was a mere dictum because the opinion goes on to say that the rule has no application in that case. However, even if not a dictum, it does not overrule Atlantic Ins. Co. v.Manning. That case does not hold that the rule is otherwise, but merely that an allegation of performance is sufficient.
The second case is Atchison Co. v. Baldwin, 53 Colo. 416,128 Pac. 449. There we find no allegation of performance nor could there be, because the action was for negligence. The answer set up a contract requiring notice of injury, the plaintiff claimed the requirement had been waived, and it was held he should have pleaded it. This decision, then, does not overrule Atlantic Ins.Co. v. Manning.
The third case is Divine v. George, 63 Colo. 341,166 Pac. 242. This was a suit on a promissory note; the defendant answered, alleging a written, contemporary condition precedent, unfulfilled; the plaintiff tried to claim a waiver but the court held he could not, because he had not pleaded it. We have examined the pleadings in that case and there is no allegation of either performance or waiver.
The plaintiff in error cites other cases which do not seem to us to relate to the point in question. The defendant in error cites cases which, he claims, reaffirmAtlantic Ins. Co. v. Manning, but they do not do so on the point in question. That case seems to stand alone. We can see no sound reason to overrule it, consequently, we adhere to the opinion already rendered. *Page 57